Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edwin Milton and Rashad Fraierson appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly we affirm for the reasons stated by the district court. Milton v. Burwell, No. 1:09-cv-01074-CMH-IDD, 2009 WL 3378664 (E.D.Va. Oct. 15, 2009). We deny Appellants’ motion to compel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.